NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 23 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LESLIE G. KINNEY,                               No.    17-35384

                Plaintiff-Appellant,            D.C. No. 3:16-cv-05777-BHS

 v.
                                                MEMORANDUM*
CENTRAL INTELLIGENCE AGENCY,
CIA,

                Defendant-Appellee.

                   Appeal from the United States District Court
                     for the Western District of Washington
                   Benjamin H. Settle, District Judge, Presiding

                            Submitted March 13, 2018**

Before:      LEAVY, M. SMITH, and CHRISTEN, Circuit Judges.

      Leslie G. Kinney appeals pro se from the district court’s summary judgment

in his Freedom of Information Act (“FOIA”) action arising out of his request for

documents related to a specific individual that Kinney believed to be a former

Office of Strategic Services agent. We have jurisdiction under 28 U.S.C. § 1291.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review de novo, Animal Legal Def. Fund v. U.S. Food & Drug Admin., 836
F.3d 987, 990 (9th Cir. 2016) (en banc), and we affirm.

      The district court properly granted summary judgment because the agency

provided an affidavit establishing that Exemption 1 of FOIA, 5 U.S.C. § 552(b)(1),

precludes acknowledgment of the existence of the requested documents. See

Hamdan v. U.S. Dep’t of Justice, 797 F.3d 759, 774 (9th Cir. 2015) (an agency’s

invocation of a FOIA exemption is sufficient if it appears “logical” or “plausible”

(citation and internal quotation marks omitted)); Berman v. CIA, 501 F.3d 1136,

1139 (9th Cir. 2007) (“[T]here exists a near- blanket FOIA exemption for CIA

records” and the courts must “afford the CIA broad deference” (citation and

internal quotation marks omitted)).

      We do not consider matters not specifically and distinctly raised and argued

in the opening briefs, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          2                                    17-35384